IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA, Case No. 18-cv-752-BBC
Plaintiff,
v.

DAVID R. MASTERJOHN,

JOHNSON BANK,

BANK OF THE WEST,

WISCONSIN DEPARTMENT OF REVENUE,
WASHBURN COUNTY WISCONSIN,

LES WEBSTER, and

ASSET ACCEPTANCE LLC,

Defendants.

 

ORDER
Upon consideration of the United States' Unopposed Motion to Dismiss Defena'ant
Johnson Bank and for Partial Wl'thdrawal of Motion for Default Judgment, and it appearing no
parties to the suit oppose such motion, IT IS SO ORDERED.
Johnson Bank is dismissed as a defendant in the above-captioned suit; and
The United States’ Motion for Default Judgment (ECF No. 21) is withdrawn in part, with
respect to Johnson Bank, but not as to defendant Asset Acceptance LLC,

Dated this Q‘day of .D ¢c¢Q, gmc , 2018
%\=;_IB,,= B C¢.,°,¢»o--
2),-¢.~-¢» who

